Hill, J.
1. In view of the allegations in the petition and the evidence introduced on the same general subject, some of which was admitted without objection, it furnished no cause for reversal that the court permitted a witness to testify as follows: “The section foreman of my section has called us on several occasions at night to go up and down the tracks to put out fires caused from sparks thrown from engines.”
2. The charge complained of in the second ground of the ameudment to the motion for a new trial was authorized by the evidence, and was not subject to the criticism urged against it.
3. The evidence was sufficient to authorize the verdict.

Judgment affirmed.


All the Justices concur.